DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: this non-final rejection replaces the non-final rejection filed 11/9/2021 to address the 35 USC 112(a) new matter issues addressed in the rejections below.
 
Claim Objections
Claim 3 is objected to because of the following informalities:  line 3 should be amended to -wherein each lost motion spring of the at least two lost motion springs is secured to a corresponding mount on a side of the outer arm-.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  
line 16 should be amended to -at least two lost motion springs, each lost motion spring of the at least two lost motion springs being secured to a corresponding…-.  
line 20 should be amended to – wherein a corresponding spring retainer lost motion spring of the at least two lost motion springs to its corresponding mount-. Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5:
The claim limitation “the outer arm comprises a first over travel limiter on the first side and…” in lines 2-5 is new matter. The limitation is new matter since it is combining embodiments in a manner not previously disclosed. Claim 1 (on which this claim depends) is directed to the embodiment disclosed as a single lobe cylinder deactivation system shown in figures  88-115 and discussed in the specification starting from page 72 to 94.  This is clear by the limitation in claim 1 which requires the pivoting valve pad that engages the valve stem mounted on the pivot axle between the first inner side arm and the second inner side arm.  However, claim 5 is directed to the embodiments shown in figure’s 1 through 87 which are rocker arms to directed to a multi lobe system (as shown in figure 4) where the outer arm includes over travel limiters 142 and 140 for limiting the motion of the inner and outer arm relative to each other.  However, the embodiment claimed in claim 1 does not use these limiters since the bearing axle 1114 performs this function as shown in figure 99.  For this reason, the claims are combining embodiments in a manner not previously disclosed and further in conflict and for this reason the combination is new matter.  For this reason, claim 5 is rejected as new matter.

Regarding claim 6:
The claim limitation “wherein the first side in the second side of the outer arm each comprise a slider pad…” in lines 1 through 3 is rejected as new matter.  As indicated above, claim 1 (on which this claim depends) is directed to the embodiment shown in figure’s 88-115 which is a single lobe cylinder deactivation system.  However, claims 6 is directed to the multi lobe system shown in figure’s 1-87 since this system includes the slider pads 130 and 132 (as shown in figure 15) on the outer arms to engage the multi lobe camshaft.  This is combining embodiments in a manner not previously disclosed and for this reason is rejected as new matter.

Regarding claim 7:
The claim limitation “the bearing roller being configured to engage a low-lift cam” in line 3 is rejected as new matter.  As indicated above, this claim depends on claim 1 which is directed to the embodiment shown in figure’s 88-115.  However, claim 7 is directed to a bearing roller which is engaged to a low-lift cam which is the embodiment shown in figures 1-87 which includes a multi lobe camshaft for rocker arm that switches between low lift mode and normal/high lift mode.  Claim 1 is directed to a deactivate/activate rocker arm with a single lobe camshaft. This claim is combining embodiments in a manner not previously disclosed and for this reason is rejected as new matter.

Regarding claim 8:
The claim limitation “a high-lift one of the inner arm a and the outer arm includes a slider pad engagement surface…” in lines 2 through 5 is rejected as new matter.  Claim 8 is directed to the embodiments shown in the figure’s 1-87 since it includes the slider pad engagement surface and the engagement with the low lift cam.  However, as indicated above, this claim depends on claim 1 which is directed to a different embodiment which does not make use of the low lift cam but only involves activating or deactivating the rocker and engagement with only the one cam (normal cam lobe).  For this reason, the claim is combining embodiments in a manner not previously disclosed and is rejected as new matter.

Regarding claim 9:
The claim limitation “the high lift one of the inner arm and the outer arm..” in lines 2 through 5 are rejected as new matter.  This claim is directed to the embodiment that use the multi lobe camshaft with the high lift and low lift lobes.  However, as indicated above, this claim depends on claim 1 which is directed to an embodiment that is a deactivating/activating rocker arm that does not make use of the high lift and low lift lobe camshaft.  For this reason, the claim is combining embodiments in a manner not previously disclosed and is rejected as new matter.

Regarding claim 10:
The claim limitation “the inner arm comprises an arcuate latch seat…” in lines two through four are rejected as new matter.  This limitation is directed the embodiment shown in figure 32 (possibly) which was not previously disclosed as combinable with the embodiment of claim 1.  For this reason, the claim is rejected as new matter since it combines embodiments in a manner not previously disclosed.  Further, it’s not clear where the support is for this claim limitation.  There does not seem to be anything in the original disclosure (specification or drawings) that discusses or shows an arcuate latch seat on the inner arm and for this reason also the claim is rejected as new matter.

Regarding claims 11-15:
These claims are directed to the details of the latch or the surfaces that engage the latch.  Specifically, these claims are directed to the structure shown in figure’s 32-33 however there is nothing in the original disclosure indicating that this embodiment of the latch and its corresponding structures can be combined with the embodiment shown in figure’s 88-115 and claimed in claim 1.  For this reason, the claims are combining embodiments in a manner not previously disclosed and therefore are new matter.  For these reasons the claims are rejected.  Further, some the structures are not found in the original disclosure and are rejected as new matter as well.  These include the “vertically oriented flat surface of the inner arm” (claim 11) and “engagement slot” and “engagement slot and the latch have a contact position only on a vertically upward side of the latch” (claim 12).

Regarding claim to 22:
The claim limitation “the outer arm comprises a first over travel limiter…” in lines 2 through 5 are rejected as new matter.  This claim is rejected as new matter for the same reason claim 5 is rejected above.  This claim depends on claim 21 which is directed to the embodiment disclosed as a single lobe cylinder deactivation system shown in figure is 88-115 and discussed in the specification starting front page 72 to 94 (because of the pivoting valve pad structure).  However, claim 22 is directed to the embodiment shown in figure’s 1 through 87 and is combining embodiments in a manner not previously disclosed.  As indicated in the claim 5 rejection above, this claim is rejected for new matter as well.

Regarding claims 23-24:
The claims are rejected as new matter for the same reason claims 6 and 9 are rejected above.  They are combining embodiments in a manner not previously disclosed and for this reason are rejected.
 
Note: the filing date for the following claims is determined to be 11/5/13 since the earlier application that supports these limitations is 14/704,066 which discloses the lips on the inner arm and the structures of the spring retainers with the apertures and the flanges.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 16-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 8,215,275 to Church.
Church discloses:
Regarding claim 1:
A rocker arm (figure 1-4), comprising: 
an outer arm (102) comprising a first side (104) and a second side (106); 
an inner arm (108) disposed between the first side (104) and the second side (106) of the outer arm (102), the inner arm (108) comprising a first inner side arm (110) and a second inner side arm (112); 
a pivot axle (114) pivotally coupling the inner arm (108) and the outer arm (102) at a first end (101 in figure 1) of each of the inner arm (108) and the outer arm (102); 
a pivoting valve pad (140) that engages and drives a valve stem (350), the pivoting valve pad (140) being mounted on the pivot axle (see figure 1; column 5, lines 10-15) between the first inner side arm (110) and the second inner side arm (112); 
a latch (202) having a first position and a second position (activating and deactivation position; column 4, lines 59-67), the latch in the first position pivotally fixing (column 4, lines 56-58) the inner arm (108) and the outer arm (102) at a second end (103 in figure 1) of each of the inner arm (108) and the outer arm (102), the latch in the second position (column 4, line 64- column 5, line 5) allowing the inner arm (108) and the outer arm (102) to pivot independently; 
a first biasing member (204) urging the latch into one of the first position and the second position (column 4, lines 51-53); 
a hydraulic fluid passage (passage connected to portion 212 for supplying fluid to the latch; column 4, lines 60-65) hydraulically coupled to the latch, 
wherein the latch is responsive to hydraulic pressure in the hydraulic fluid passage to selectively move to either of the first position and the second position (column 4, lines 60-67), and 
wherein lips (240) formed on the inner arm (108) restrict the pivoting valve pad (140) from rotating (column 5, lines 14-16) about the pivot axle (114).  

Regarding claim 3:
The rocker arm of claim 1, further comprising: 
at least two lost motion springs (124 on both sides of 102), 
wherein each lost motion spring (124) is secured to a corresponding mount (mount 150) on a side of the outer arm (102).  

Regarding claim 4:
The rocker arm of claim 3, wherein, for each lost motion spring: 
a spring retainer (130) secures the lost motion spring to the mount (150 as shown in figure 1), the spring retainer comprising an aperture (see aperture B in figure 1 below) and a flange (see flange B in figure 1 below), 
the aperture (see aperture B in figure 1 below) extends through a coil (extends through coil D as shown in figure 2 below) of the lost motion spring and over the mount (150), and the flange (flange A in figure 1 below) rests against the coil (rests against C in figure 1 below as shown in figure 1 of the reference).  

    PNG
    media_image1.png
    243
    259
    media_image1.png
    Greyscale

Figure 1 - figure 2 of Church, annotated by the examiner
Regarding claim 16:
The rocker arm of claim 1, wherein the outer arm (102) comprises a latch bore (see figure 2 below, element A; also inherent since the pin is received within some bore structure within 102 as indicated within column 4, lines 48-52).  

    PNG
    media_image2.png
    586
    770
    media_image2.png
    Greyscale

Figure 2- figure 2 of Church, annotated by the examiner
Regarding claim 17:
The rocker arm of claim 16, wherein the latch (202) is at least partially positioned within the latch bore (a portion of the latch extends beyond the bore within 102 to engage the inner arm 108).  

Regarding claim 18:
The rocker arm of claim 1, further comprising a hydraulic lash adjuster (340) fluidly coupled to the hydraulic fluid passage (coupled to the pump and therefore fluidly coupled to the hydraulic fluid passage which also receives fluid to the pump; column 5, lines 60-65) and mechanically coupled to the outer arm (102).  

Regarding claim 20:
The rocker arm of claim 3, wherein the at least two lost motion springs (124) are structured to bias (biases 118 which actuates inner arm 108; column 4, lines 17-24) a position of the inner arm (108).  

Regarding claim 21:
A rocker arm (figure 1-4), comprising: 
an outer arm (102) comprising a first side (104) and a second side (106); 
an inner arm (108) disposed between the first side (104) and the second side (106) of the outer arm (102), the inner arm (108) comprising a first inner side arm (110) and a second inner side arm (112); 
a pivot axle (114) pivotally coupling the inner arm (108) and the outer arm (102) at a first end (101 in figure 1) of each of the inner arm (108) and the outer arm (102); 
a pivoting valve pad (140) that engages and drives a valve stem (350), the pivoting valve pad (140) being mounted on the pivot axle (see figure 1; column 5, lines 10-15) between the first inner side arm (110) and the second inner side arm (112); 
a latch (202) having a first position and a second position (activating and deactivation position; column 4, lines 59-67), the latch in the first position pivotally fixing (column 4, lines 56-58) the inner arm (108) and the outer arm (102) at a second end (103 in figure 1) of each of the inner arm (108) and the outer arm (102), the latch in the second position (column 4, line 64- column 5, line 5) allowing the inner arm (108) and the outer arm (102) to pivot independently; 
a first biasing member (204) urging the latch into one of the first position and the second position (column 4, lines 51-53); 
a hydraulic fluid passage (passage connected to portion 212 for supplying fluid to the latch; column 4, lines 60-65) hydraulically coupled to the latch; and 
at least two lost motion springs (124 on both sides of 102), each lost motion spring (124) being secured to a corresponding mount (mount 150) on a side of the outer arm (102), 
wherein the latch (202) is responsive to hydraulic pressure in the hydraulic fluid passage (passage connected to portion 212 for supplying fluid to the latch; column 4, lines 60-65) to selectively move to either of the first position and the second position (column 4, lines 60-67), 
wherein a corresponding spring retainer (130) secures each lost motion spring to its corresponding mount (150 as shown in figure 1), each spring retainer comprising an aperture (see aperture B in figure 1 above) and a flange (see flange B in figure 1 above), 
wherein each aperture (see aperture B in figure 1 below) extends through a coil (extends through coil D as shown in figure 2 below) of its corresponding lost motion spring and over the corresponding mount (see figure 1), and 
wherein each flange (flange A in figure 1 above) rests against the coil of its corresponding lost motion spring (rests against C in figure 1 above as shown in figure 1 of the reference).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church as applied to claim 18 above, and further in view of US patent application publication number 2008/0047510 to Hong.
Regarding claim 19:
Church fails to disclose:
The rocker arm of claim 18, wherein the hydraulic lash adjuster is a dual feed hydraulic lash adjuster.  
Hong teaches:
	The reference teaches a hydraulic lash adjuster (figure 4) for a roller finger follower (¶0046). The hydraulic lash adjuster is a dual feed hydraulic lash adjuster (200 and 100) with one feed (100) adjusting the lash of the hydraulic lash adjuster and the other feed (200) supplying hydraulic fluid to the cylinder de-activation device (¶0047)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Church to replace the hydraulic lash adjuster in church with the dual feed hydraulic lash adjuster as taught by Hong to reduce the number of fluid supply lines to the rocker arm to 1 from 2 (at least) since fluid to the hydraulic lash adjuster can be supplied to adjust the lash of the hydraulic lash adjuster and supplied to adjust the cylinder de-activation device/latch of the rocker arm (Hong, ¶0047).

Response to Arguments
Applicant’s arguments, see remarks, filed 2/28/22, with respect to the rejection(s) of claim(s) 1, 3, 4, 16-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Church.

Regarding the double patenting rejection:
The applicants terminal disclaimer have addressed the possible double patenting rejection with patent US 11,181,013 discussed in the interview filed 6/8/2022.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: German patent document DE 102006046574 to Krause et al. (see the springs 16 and 18 wrapped around the pivot 18), German patent document DE 102010052552 to Nitz et al. (see the springs 33 and 55 wrapped around spring retainer 22, 23 and 36) and US patent application publication number 2013/0186358 to Manther et al. (see the pivoting valve pad 170).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746